FILED
                             NOT FOR PUBLICATION                             APR 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHIRLEY INGRID PATRICIA                           No. 11-71967
TURANGAN,
                                                  Agency No. A095-875-537
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Shirley Ingrid Patricia Turangan, a native and citizen of Indonesia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reconsider and to reopen removal proceedings. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for an abuse of discretion the BIA’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of motions to reconsider or reopen. Cano-Merida v. INS, 311 F.3d 960, 964

(9th Cir. 2002). We dismiss in part and deny in part the petition for review.

      The BIA did not abuse its discretion in denying Turangan’s motion to

reconsider where Turangan did not point to any error of law or fact in the BIA’s

underlying decision. See 8 C.F.R. § 1003.2(b)(1).

      Finally, with respect to the BIA’s denial of her motion to reopen, Turangan

does not challenge the BIA’s conclusion that she failed to show her religious

studies established a prima facie case that it is more likely than not she would face

persecution in Indonesia. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not supported by argument are deemed waived).

      We lack jurisdiction to review any challenge made to the BIA’s October 20,

2010, Order because the petition is not timely as to that decision. See 8 U.S.C.

§ 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    11-71967